      Case 1:19-cv-00331-AW-GRJ Document 16 Filed 05/11/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

LANDON KING,
      Plaintiff,
v.                                                 Case No. 1:19-cv-331-AW-GRJ
AMES/DETRICK TRUCK COMPANY,
     Defendant.
_______________________________/
                     ORDER APPROVING SETTLEMENT
                   AND DISMISSING CASE WITH PREJUDICE

      The parties have filed a joint motion to approve their FLSA settlement. ECF

No. 15. Before the court can approve any FLSA settlement, it must scrutinize the

settlement and determine that it is a “fair and reasonable resolution of a bona fide

dispute over FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1355 (11th Cir. 1982); see also Nall v. Mal-Motels, Inc., 723 F.3d 1304, 1306

(11th Cir. 2013). If the settlement reflects a reasonable compromise over FLSA

issues that are actually in dispute, the court may approve the settlement “to promote

the policy of encouraging settlement in litigation.” Lynn’s Food Stores, 679 F.2d at

1354. Having reviewed the record, having concluded that there is a bona fide dispute,

and noting that both sides are represented by counsel, the court approves the

settlement agreement.




                                         1
      Case 1:19-cv-00331-AW-GRJ Document 16 Filed 05/11/20 Page 2 of 2




      It is now ORDERED:

      1.     The parties’ joint motion (ECF No. 15) is granted, and the settlement is

approved.

      2.     The clerk will enter a judgment that says, “The Plaintiff’s claims are

dismissed with prejudice, with each side to bear its own costs.”

      3.     The court will retain jurisdiction to enforce the settlement agreement.

      SO ORDERED on May 11, 2020.

                                       s/ Allen Winsor
                                       United States District Judge




                                         2
